EXHIBIT 10.1

 

NYTEX ENERGY HOLDINGS, INC.

 

2013 EQUITY INCENTIVE PLAN

 

1.             Purpose

 

This Plan is intended to encourage ownership of Common Stock by employees,
consultants and directors of the Company and its Affiliates and to provide
additional incentive for them to promote the success of the Company’s business.
The Plan is intended to be an incentive stock option plan within the meaning of
Section 422 of the Code to the extent that Incentive Options are granted
hereunder, but not all Options granted hereunder are required to be Incentive
Options. The Plan also permits the grant of other Awards as described herein.

 

2.             Definitions

 

As used in the Plan the following terms shall have the respective meanings set
out below, unless the context clearly requires otherwise:

 

2.1          “409A Award” means an Award that constitutes a “nonqualified
deferred compensation plan” as defined under Code Section 409A.

 

2.2          “Accelerate”, “Accelerated”, and “Acceleration”, when used with
respect to an Option or Stock Appreciation Right, means that as of the time of
reference such Option or Stock Appreciation Right will become exercisable with
respect to some or all of the Shares for which it was not then otherwise
exercisable by its terms.

 

2.3          “Affiliate” means any Parent Company or Subsidiary Company, whether
now existing or hereafter established.

 

2.4          “Amendment Approval Date” means the date on which the Company’s
stockholders approve this Plan as amended and restated.

 

2.5          “Award” means any grant pursuant to the Plan of an Option, Stock
Appreciation Right, Performance Share, Performance Unit, Restricted Stock,
Restricted Stock Unit, Share or any other type of award permitted under the
Plan.

 

2.6           “Award Agreement” means an agreement between the Company and the
recipient of an Award, or other notice of grant of an Award, setting forth the
terms and conditions of the Award.

 

2.7          “Board” means the Company’s board of directors, or its authorized
delegate.

 

2.8          “Change of Control” means, with respect to an Award that is not a
409A Award, the occurrence of any of the following after the date of the
approval of the Plan by the Board:

 

(a) any person or group of persons (within the meaning of Section 13(d)(3) of
the Exchange Act) directly or indirectly acquires, including but not limited to
by means of a merger or consolidation, beneficial ownership (determined pursuant
to Rule 13d-3 promulgated under the Exchange

 

1

--------------------------------------------------------------------------------


 

Act) of securities possessing more than 50% of the total combined voting power
of the Company’s outstanding securities, other than (i) the Company or an
Affiliate, (ii) an employee benefit plan of the Company or any of its
Affiliates, or (iii) an underwriter temporarily holding securities pursuant to
an offering of such securities, or

 

(b)           over a period of thirty-six (36) consecutive months or less, there
is a change in the composition of the Board such that a majority of the Board
members (rounded up to the next whole number, if a fraction) ceases, by reason
of one or more proxy contests for the election of Board members, to be composed
of individuals who either (i) have been Board members continuously since the
beginning of that period, or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in the preceding clause (i) who were still in office at the time that
election or nomination was approved by the Board, or

 

(c)           a sale, transfer or other disposition of all or substantially all
of the Company’s assets to one or more other persons in a single transaction or
series of related transactions (other than to an Affiliate of the Company), or

 

(d)           stockholder approval of a plan of liquidation or dissolution of
the Company.

 

The determination of whether a Change of Control has occurred with respect to an
Award that is not a 409A Award shall be made by the Board in its sole and
absolute discretion.

 

With respect to a 409A Award, the term “Change of Control” means the occurrence
of any of the following after the date of the approval of the Plan by the Board:

 

(i)            any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company;

 

(ii)           any one person, or more than one person acting as a group,
acquires (or has acquired during any twelve (12) month period) ownership of
stock of the Company possessing 30% or more of the total voting power of the
stock of the Company;

 

(iii)          a majority of the members of the Board is replaced during any
twelve (12) month period by directors whose appointment is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

 

(iv)          any one person, or more than one person acting as a group,
acquires (or has acquired during any twelve (12) month period) assets from the
Corporation that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions.

 

The determination of whether a Change of Control has occurred with respect to a
409A Award shall be made by the Board in accordance with the provisions of Code
Section 409A and the regulations promulgated thereunder.

 

2.9          “Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute thereto, and any regulations issued from
time to time thereunder.

 

2.10        “Committee” means the Compensation Committee of the Board, which in
general is responsible for the administration of the Plan, as provided in
Section 5 of this Plan, and which shall be composed solely of two or more
directors, each of whom qualifies as a “non-employee director” within the
meaning of Rule 16b-3, promulgated under the Exchange Act, and as an “outside
director” within the

 

2

--------------------------------------------------------------------------------


 

meaning of Code Section 162(m). For any period during which no such committee is
in existence, “Committee” shall mean the Board and all authority and
responsibility assigned to the Committee under the Plan shall be exercised, if
at all, by the Board.

 

2.11        “Common Stock” means common stock, par value $0.001 per share, of
the Company.

 

2.12        “Company” means NYTEX Energy Holdings, Inc., a corporation organized
under the laws of the State of Delaware, or any successor thereto.

 

2.13        “Exchange Act” means the Securities Exchange Act of 1934, as
amended. Any reference to a specific provision of the Exchange Act includes any
successor provision and the regulations and rules promulgated under such
provision.

 

2.14        “Grant Date” means the date as of which an Option or Stock
Appreciation Right is granted, as determined under Section 7.2.

 

2.15        “Incentive Option” means an Option which by its terms is intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.

 

2.16        “Market Value” means the value of a Share on a particular date
determined by such methods or procedures as may be established by the Committee.
Unless otherwise determined by the Committee, the Market Value of Common Stock
as of any date is the closing price per Share as reported on the OTCBB, the
NASDAQ Global Market (or on any other national securities exchange on which the
Common Stock is then listed) for that date or, if no closing price is reported
for that date, the closing price on the next preceding date for which a closing
price was reported.

 

2.17        “Nonstatutory Option” means any Option that is not an Incentive
Option.

 

2.18        “Option” means an option to purchase Shares, which for purposes of
this Plan may include Incentive Options or Nonstatutory Options.

 

2.19        “Optionee” means a person who has been granted and holds an
outstanding Option or Stock Appreciation Right.

 

2.20        “Parent Company” means any entity (other than the Company) in an
unbroken chain of entities ending with the Company, provided each entity in the
unbroken chain (other than the Company) owns, at the time of the determination,
ownership interests possessing fifty percent (50%) or more of the total combined
voting power of all classes of ownership interests in one of the other entities
in such chain; provided, however, that with respect to an Award of an Incentive
Option, the term “Parent Company” shall refer solely to an entity that is taxed
under Federal income tax laws as a corporation.

 

2.21        “Participant” means an eligible individual under Section 6.1 who has
been granted and holds an outstanding Award.

 

2.22         “Performance Goals” means any goals the Committee establishes that
relate to one or more of the following with respect to the Company or any one or
more Affiliates or business units: net income; operating income; income from
continuing operations; net sales; cost of sales; revenue; gross income; earnings
(including before taxes, and/or interest and/or depreciation and amortization);
net earnings per share (including diluted earnings per share); price per share;
cash flow; net cash provided by operating activities; net cash provided by
operating activities less net cash used in investing activities;

 

3

--------------------------------------------------------------------------------


 

net operating profit; pre-tax profit; ratio of debt to debt plus equity; return
on stockholder equity; total stockholder return; return on capital; return on
assets; return on equity; return on investment; return on revenues; operating
working capital; working capital as a percentage of net sales; cost of capital;
average accounts receivable; economic value added; performance value added;
customer satisfaction; customer loyalty and/or retention; market share; cost
structure reduction; cost savings; operating goals; operating margin; profit
margin; sales performance; comparable store sales; and internal revenue growth.
As to each Performance Goal, the relevant measurement of performance shall be
computed in accordance with generally accepted accounting principles to the
extent applicable, but, unless otherwise determined by the Committee and to the
extent consistent with Code Section 162(m), will exclude the effects of the
following: (i) charges for reorganizing and restructuring; (ii) discontinued
operations; (iii) asset write-downs; (iv) gains or losses on the disposition of
an asset; (v) mergers, acquisitions or dispositions; and (vi) extraordinary,
unusual and/or non-recurring items of gain or loss, that in all of the foregoing
the Company identifies in its audited financial statements, including notes to
the financial statements, or the Management’s Discussion and Analysis section of
the Company’s annual report. In addition, in the case of Awards that the
Committee determines at the date of grant will not be considered “performance-
based compensation” under Code Section 162(m), the Committee may select other
Performance Goals, including individual goals, not listed in this Plan. Where
applicable, the Performance Goals may be expressed, without limitation, in terms
of attaining a specified level of the particular criterion or the attainment of
an increase or decrease (expressed as absolute numbers or a percentage) in the
particular criterion or achievement in relation to a peer group or other index.
The Performance Goals may include a threshold level of performance below which
no payment will be made (or no vesting will occur), levels of performance at
which specified payments will be paid (or specified vesting will occur), and a
maximum level of performance above which no additional payment will be made (or
at which full vesting will occur).

 

2.23        “Performance Shares” means the right to receive Shares to the extent
Performance Goals are achieved.

 

2.24        “Performance Units” means the right to receive cash and/or Shares
valued in relation to a unit that has a designated dollar value or the value of
which is equal to the Market Value of one or more Shares, to the extent
Performance Goals are achieved.

 

2.25        “Plan” means this 2013 Equity Incentive Plan of the Company, as
amended and in effect from time to time, and including any attachments or
addenda hereto.

 

2.26        “Restricted Stock” means Shares that are subject to a risk of
forfeiture and/or restrictions on transfer, which may lapse upon the achievement
or partial achievement of Performance Goals and/or upon the completion of a
period of service.

 

2.27        “Restricted Stock Unit” means the right to receive cash and/or
Shares the value of which is equal to the Market Value of one Share.

 

2.28        “Rule 16b-3” means Rule 16b-3 as promulgated under the Exchange Act.

 

2.29        “Section 16 Participants” means Participants who are subject to the
provisions of Section 16 of the Exchange Act.

 

4

--------------------------------------------------------------------------------


 

2.30        “Securities Act” means the Securities Act of 1933, as amended. Any
reference to a specific provision of the Securities Act includes any successor
provision and the regulations and rules promulgated under such provision.

 

2.31        “Share” means a share of Common Stock.

 

2.32        “Stock Appreciation Right” means the right of a Participant to
receive cash, and/or Shares with a Market Value, equal to the appreciation of
the Market Value of a Share during a specified period of time.

 

2.33        “Subsidiary Company” means any entity (other than the Company) in an
unbroken chain of entities beginning with the Company, provided each entity
(other than the last entity) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of ownership interests in one of the other
entities in such chain; provided, however, that with respect to an Award of an
Incentive Option, the term “Subsidiary Company” shall refer solely to an entity
that is taxed under Federal income tax laws as a corporation.

 

2.34        “Ten Percent Owner” means a person who owns, or is deemed within the
meaning of Section 422(b)(6) of the Code to own, stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company (or any parent or subsidiary corporations of the Company, as defined in
Sections 424(e) and (f), respectively, of the Code). Whether a person is a Ten
Percent Owner shall be determined with respect to an Option based on the facts
existing immediately prior to the Grant Date of the Option.

 

3.             Term of the Plan

 

Unless the Plan shall have been earlier terminated by the Board, Awards may be
granted under this Plan at any time in the period commencing on the effective
date of approval of the Plan by the Board and ending on the earlier of the date
when all Shares reserved for issuance have been issued or the 10th anniversary
of the effective date of approval of the Plan by the Board. Notwithstanding the
foregoing, Incentive Options shall not be granted under this Plan unless this
Plan is approved by the stockholders of the Company within twelve (12) months
following the effective date of approval of the Plan by the Board.  Awards
granted pursuant to the Plan within such period shall not expire solely by
reason of the termination of the Plan.

 

4.             Stock Subject to the Plan

 

4.1          Subject to the provisions of Section 9 of the Plan, an aggregate of
20,000,000 Shares are reserved for issuance under this Plan. Shares issued
pursuant to the Plan may be either authorized but unissued Shares or Shares held
by the Company in its treasury. The aggregate number of Shares reserved under
this Section 4.1 shall be reduced by the maximum number of Shares, if any, that
may be payable under an Award as determined at the time of grant. The maximum
number of Shares the Company may issue upon the exercise of Incentive Options
shall be 20,000,000. For purposes of determining the aggregate number of Shares
reserved for issuance under this Plan, any fractional Share issued under an
Award shall be rounded to the next highest full Share.

 

4.2          If (i) an Award lapses, expires, terminates or is cancelled without
the issuance of Shares under the Award (whether due currently or on a deferred
basis), (ii) the Committee determines during or at the conclusion of the term of
an Award that all or some portion of the Shares with respect to which the

 

5

--------------------------------------------------------------------------------


 

Award was granted will not be issued on the basis that the conditions for such
issuance will not be satisfied, (iii) Shares are forfeited under an Award or
(iv) Shares are issued under any Award and the Company subsequently reacquires
them pursuant to rights reserved upon the issuance of the Shares, then such
Shares shall be added back to this Plan’s reserve (in the same number as they
depleted the reserve) and may again be used for new Awards under this Plan;
provided that Shares added back pursuant to clause (iv) may not be issued
pursuant to Incentive Options. Notwithstanding the foregoing, in no event shall
the following Shares be added back to this Plan’s reserve: Shares tendered or
withheld in payment of the exercise price of an outstanding Option; Shares
tendered or withheld to satisfy federal, state or local tax withholding
obligations; and Shares purchased by the Company using proceeds from Option
exercises.

 

5.             Administration

 

5.1          The Plan shall be administered by the Committee; provided, however,
that at any time and on any one or more occasions the Board may itself, subject
to the requirements of Code Section 162(m), exercise any of the powers and
responsibilities assigned the Committee under the Plan and when so acting shall
have the benefit of all of the provisions of the Plan pertaining to the
Committee’s exercise of its authorities hereunder. In addition to the authority
specifically granted to the Committee in this Plan, the Committee’s
administrative authority shall include, without limitation, the authority to:
(i) interpret the provisions of this Plan and any Award Agreement,
(ii) prescribe, amend and rescind rules and regulations relating to this Plan,
(iii) correct any defect, supply any omission, or reconcile any inconsistency in
the Plan or any Award Agreement in the manner and to the extent it deems
desirable to carry this Plan or such Award into effect and (iv) make all other
determinations necessary or advisable for the administration of this Plan. All
Committee determinations shall be made in the sole discretion of the Committee
and are final and binding on all interested parties.

 

5.2          To the extent applicable law permits, the Board may delegate to
another committee of the Board, or the Committee may delegate to one or more
officers of the Company, any or all of the authority and responsibility of the
Committee; provided, however, that no such delegation is permitted with respect
to Awards made to Section 16 Participants at the time any such delegated
authority or responsibility is exercised unless the delegation is to another
committee of the Board consisting entirely of two or more “non-employee
directors” within the meaning of Rule 16b-3 promulgated under the Exchange Act;
and provided further that the Committee may delegate to an officer the authority
to grant Awards hereunder only in accordance with such guidelines as the
Committee shall set forth at any time or from time to time and only if such
Awards are not intended to qualify as performance-based compensation under Code
Section 162(m). If the Board or the Committee has made such a delegation, then
all references to the Committee in this Plan include such other committee or one
or more officers to the extent of such delegation.

 

6.             Authorization and Eligibility of Grants

 

6.1 Eligibility; Individual Award Limits. The Committee may grant from time to
time and at any time prior to the termination of the Plan one or more Awards,
either alone or in combination with any other Awards, to any employee of or
consultant to one or more of the Company and its Affiliates or to any
non-employee member of the Board or of any board of directors (or similar
governing authority) of any Affiliate. However, only employees of the Company,
and of any parent or subsidiary corporations of the Company, as defined in
Sections 424(e) and (f), respectively, of the Code, shall be eligible for the

 

6

--------------------------------------------------------------------------------


 

grant of an Incentive Option. Further, subject in each case to adjustment
pursuant to Section 9 of the Plan, in no event shall a Participant be granted
Awards that could result in such Participant:

 

(a)          receiving Options for, and/or Stock Appreciation Rights with
respect to, more than 250,000 Shares during any fiscal year of the Company;

 

(b)          receiving Awards of Restricted Stock and/or Restricted Stock Units
relating to more than 250,000 Shares during any fiscal year of the Company;

 

(c)           receiving, with respect to any Awards of Performance Shares and/or
Performance Units with performance periods beginning in the same fiscal year of
the Company and the value of which is based on the Market Value of a Share,
payment of an aggregate of more than 250,000 Shares; or

 

(d)           receiving other Common Stock based Awards pursuant to Section 8.1
relating to more than 250,000 Shares during any fiscal year of the Company.

 

In all cases, to the extent Code Section 162(m) is applicable, determinations
under this Section 6.1 should be made in a manner that is consistent with the
exemption for performance-based compensation that Code Section 162(m) provides.

 

6.2          General Terms of Awards. Each grant of an Award shall be subject to
all applicable terms and conditions of the Plan (including but not limited to
any specific terms and conditions applicable to the type of Award set forth in
the following sections), and such other terms and conditions, not inconsistent
with the terms of the Plan, as the Committee may prescribe. No prospective
recipient of an Award shall have any rights with respect to an Award unless and
until such recipient has complied with the applicable terms and conditions of
such Award, including, if required by the Award, executing an Award Agreement
evidencing the Award and delivering a fully executed copy thereof to the
Company.

 

6.3          Repricing Prohibited. Notwithstanding anything in this Plan to the
contrary, and except for the adjustments provided in Section 9, neither the
Committee nor any other person may decrease the exercise price for any
outstanding Option or Stock Appreciation Right after the Grant Date, cancel an
outstanding Option or Stock Appreciation Right in exchange for cash (other than
cash equal to the excess of the Market Value of the Shares to which such Option
or Stock Appreciation Right relates at the time of cancellation over the
exercise price for such Shares), allow a Participant to surrender an outstanding
Option or Stock Appreciation Right to the Company as consideration for the grant
of a new Option or Stock Appreciation Right with a lower exercise price, or
grant an Award in substitution for a cancelled or surrendered Option or Stock
Appreciation Right.

 

6.4          Non-Transferability. Except as otherwise provided in this
Section 6.4, Awards shall not be transferable, and no Award or interest therein
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Except as otherwise provided in this Section 6.4, all of an Optionee’s rights in
any Option or Stock Appreciation Rights may be exercised during the life of the
Optionee only by the Optionee or the Optionee’s legal representative. However,
the Committee may, at or after the grant of a Nonstatutory Option, provide that
such Option may be transferred by the recipient to a family member; provided,
however, that any such transfer is without payment of any consideration
whatsoever and that no transfer of an Option shall be valid unless first
approved by the Committee, acting in its sole discretion. For this purpose,
“family member” means any child, stepchild, grandchild, parent, grandparent,
stepparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or

 

7

--------------------------------------------------------------------------------


 

sister-in- law, including adoptive relationships, any person sharing the
Optionee’s household (other than a tenant or employee), a trust in which the
foregoing persons have more than fifty percent (50%) of the beneficial
interests, a foundation in which the foregoing persons (or the Optionee) control
the management of assets, and any other entity in which these persons (or the
Optionee) own more than fifty percent (50%) of the voting interests.

 

7.             Specific Terms of Options and Stock Appreciation Rights

 

7.1          Number of Shares. The Committee will determine the number of Shares
subject to an Option or Stock Appreciation Right, subject to the limits
specified elsewhere in this Plan, and, in the case of a Stock Appreciation
Right, whether the Stock Appreciation Right will be settled in cash, Shares or a
combination thereof.

 

7.2          Date of Grant. The granting of an Option or Stock Appreciation
Right shall take place at the time specified in the Award Agreement; provided
that the Grant Date of an Option or Stock Appreciation Right may not be any day
prior to the date that the Committee approves the grant.

 

7.3          Exercise Price. The price at which Shares may be acquired under
each Incentive Option shall be not less than one hundred percent (100%) of the
Market Value of Common Stock on the Grant Date, or not less than one hundred ten
percent (110%) of the Market Value of Common Stock on the Grant Date if the
Optionee is a Ten Percent Owner. The exercise price per Share of each
Nonstatutory Option or Stock Appreciation Right shall be not less than one
hundred percent (100%) of the Market Value of Common Stock on the Grant Date.

 

7.4          Option Period. No Incentive Option may be exercised on or after the
tenth anniversary of the Grant Date, or on or after the fifth anniversary of the
Grant Date if the Optionee is a Ten Percent Owner. No Nonstatutory Option or
Stock Appreciation Right may be exercised on or after the tenth anniversary of
the Grant Date.

 

7.5          Vesting and Exercisability. An Option or a Stock Appreciation Right
may be immediately vested and exercisable or become vested and exercisable in
such installments, cumulative or non-cumulative, as the Committee may determine.
In the case of an Option or Stock Appreciation Right not otherwise immediately
vested or exercisable in full, the Committee may Accelerate such Option or Stock
Appreciation Right in whole or in part at any time; provided, however, that in
the case of an Incentive Option, any such Acceleration of such Incentive Option
would not cause such Incentive Option to fail to comply with the provisions of
Section 422 of the Code unless the Optionee consents to such Acceleration. If a
Stock Appreciation Right is granted in relation to an Option, then unless
otherwise determined by Committee, the Stock Appreciation Right shall be vested
and exercisable and terminate at the same time or times, on the same conditions
and to the same extent and in the same proportion, that the related Option
becomes vested and exercisable or terminates and with respect to all or part of
the Shares subject to the related Option.

 

7.6          Effect of Termination of Employment, Consulting or Board Member
Relationship.         Unless the Committee shall provide otherwise with respect
to any Option or Stock Appreciation Right in an Award Agreement or otherwise, if
the Optionee’s employment, consulting, Board member relationship or other
association with the Company and its Affiliates ends for any reason, including
because an entity with which the Optionee has an employment, consulting or Board
member relationship ceases to be an Affiliate of the Company, any outstanding
Option held by an Optionee shall cease to be exercisable in

 

8

--------------------------------------------------------------------------------


 

any respect not later than ninety (90) days following that event and, for the
period it remains exercisable following that event, shall be exercisable only to
the extent exercisable at the date of that event.

 

7.7          Method of Exercise. An Option or Stock Appreciation Right may be
exercised by an Optionee giving written notice to the Company, in the manner
provided in Section 18, specifying the number of Shares with respect to which
the Option or Stock Appreciation Right is then being exercised. With respect to
an Option, the notice shall be accompanied by payment in the form of cash or
check payable to the order of the Company in an amount equal to the exercise
price of the Shares to be purchased, or, subject in each instance to the
Committee’s approval, acting in its sole discretion, and to such conditions, if
any, as the Committee may deem necessary to avoid adverse accounting effects to
the Company,

 

(a)          by delivery to the Company of unrestricted Shares having a Market
Value equal to the exercise price of the Shares to be purchased, or

 

(b)          by surrender of the Option as to all or part of the Shares for
which the Option is then exercisable in exchange for Shares having an aggregate
Market Value equal to the difference between (1) the aggregate Market Value of
the surrendered portion of the Option, and (2) the aggregate exercise price
under the Option for the surrendered portion of the Option.

 

If the Common Stock is traded on an established market, payment of any exercise
price may also be made through and under the terms and conditions of any formal
cashless exercise program authorized by the Company entailing the sale of the
Common Stock subject to any Option in a brokered transaction (other than to the
Company). Receipt by the Company of such notice and payment in any authorized
means shall constitute the exercise of the Option. Within thirty (30) days
thereafter but subject to the remaining provisions of the Plan, the Company
shall deliver or cause to be delivered to the Optionee or his agent a
certificate or certificates (or shall cause an appropriate book entry to be
made) for the number of shares then being purchased or, with respect to any
Stock Appreciation Right settled in cash, a cash payment to the Optionee. Such
Shares shall be fully paid and nonassessable.

 

7.8          Limit on Incentive Option Characterization. An Incentive Option
shall be considered to be an Incentive Option only to the extent that the number
of Shares for which the Option first becomes exercisable in a calendar year,
along with the number of Shares for which Incentive Options previously granted
to the Optionee first become exercisable in the same calendar year, do not have
an aggregate Market Value (as of the Grant Date of the respective Option) in
excess of the “current limit”. The current limit for any Optionee for any
calendar year shall be $100,000. Any Shares that would cause the foregoing limit
to be violated shall be deemed to have been granted under a separate
Nonstatutory Option, otherwise identical in its terms to those of the Incentive
Option.

 

7.9          Notification of Disposition. Each person exercising any Incentive
Option granted under the Plan shall be deemed to have covenanted with the
Company to report to the Company any disposition of such Shares issued upon such
exercise prior to the expiration of the holding periods specified by
Section 422(a)(1) of the Code and, if and to the extent that the realization of
income in such a disposition imposes upon the Company federal, state, local or
other withholding tax requirements, or any such withholding is required to
secure for the Company an otherwise available tax deduction, to remit to the
Company an amount in cash sufficient to satisfy those requirements.

 

9

--------------------------------------------------------------------------------


 

7.10        Rights Pending Exercise. No person holding an Option shall be deemed
for any purpose to be a stockholder of the Company with respect to any of the
Shares issuable pursuant to his Option, except to the extent that the Option
shall have been exercised with respect thereto and, in addition, a certificate
shall have been issued therefor and delivered to such holder or his agent (or an
appropriate book entry made and evidence provided thereof).

 

8.                                     Performance and Stock Awards.

 

Subject to the terms of this Plan, the Committee will determine all terms and
conditions of each Award of Shares, Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units, including but not limited to: (a) the
number of Shares and/or units to which such Award relates; (b) whether, as a
condition for the Participant to realize all or a portion of the benefit
provided under the Award, one or more Performance Goals must be achieved during
such period as the Committee specifies; (c) the length of the vesting and/or
performance period and, if different, the date on which payment of the benefit
provided under the Award will be made, which, for 409A Awards, must be
permissible distribution events under Code Section 409A; (d) with respect to
Performance Units, whether to measure the value of each unit in relation to a
designated dollar value or the Market Value of one or more Shares; and (e) with
respect to Performance Shares, Performance Units and Restricted Stock Units,
whether to settle such Awards in cash, in Shares (including Restricted Stock),
or in a combination of cash and Shares. Notwithstanding the foregoing, subject
to the provisions of Section 9, no condition or vesting provision applicable to
an Award of Shares, Restricted Stock, Restricted Stock Units, Performance Shares
or Performance Units that is based on performance criteria shall be based on
performance over a period of less than one year, and no condition or vesting
provision applicable to such an Award that is based upon continued service or
the passage of time shall provide for vesting in less than pro rata installments
over three years from the date the Award is made, other than with respect to
such Awards that are issued upon exercise or settlement of Options or Stock
Appreciation Rights.

 

9.                                     Adjustment Provisions

 

9.1          Adjustment for Corporate Actions. Subject to the provisions of
Section 9.2, if the outstanding Shares (or any other securities covered by the
Plan by reason of the prior application of this Section) are increased,
decreased, or exchanged for a different number or kind of shares or other
securities, or if additional shares or new or different shares or other
securities are distributed with respect to such Shares or other securities, in
each case through merger, consolidation, sale of all or substantially all the
property of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split, or other distribution with
respect to such Shares or other securities, then the Committee shall, in such
manner as it may deem equitable, make an appropriate and proportionate
adjustment in (i) the maximum numbers and kinds of Shares provided in Section 4
and Section 6.1, (ii) the numbers and kinds of shares or other securities
subject to the then outstanding Awards, and (iii) the exercise price for each
share or other unit of any other securities subject to then outstanding Awards
(without change in the aggregate exercise price as to which such Awards remain
exercisable).

 

9.2          Adjustment of Awards Upon the Occurrence of Certain Other Unusual
or Nonrecurring Events. In the event of any corporate action not specifically
covered by the preceding Section, including but not limited to a corporate
liquidation, the Committee shall make such adjustment of outstanding Awards and
their terms, if any, as it, in its sole discretion, may deem equitable and
appropriate in the circumstances, including adjustments to the terms described
in subsections (i)-(iv) in Section 9.1. The Committee may make adjustments in
the terms and conditions of, and the criteria

 

10

--------------------------------------------------------------------------------


 

(including any Performance Goals) included in, Awards in recognition of unusual
or nonrecurring events (including, without limitation, the events described in
this Section) affecting the Company or the financial statements of the Company
or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. Notwithstanding anything to the
contrary in this Section 9, the Committee shall be permitted to adjust the
Performance Goals relating to an Award only to the extent such discretion does
not cause an Award that is intended to qualify as performance-based compensation
under Code Section 162(m) to lose its status as such.

 

9.3                              Change of Control.

 

(a)                                       If a Participant has in effect an
employment, retention, change of control, severance or similar agreement with
the Company or any Affiliate that provides a more favorable result for the
Participant’s Awards upon a Change of Control than is provided by subsection
(b), then the terms of such agreement shall apply to the Participant’s Awards.

 

(b)                                Except as provided by subsection (a), in the
event of a Change of Control:

 

(1) If the purchaser, successor or surviving corporation (or parent thereof)
(the “Survivor”) desires to assume an Award, or issue a replacement award of the
same type with similar terms and conditions, then the Award shall be so assumed
or replaced and shall be subject to the following: (x) one-half of the
outstanding Award, to the extent not already vested, shall be vested as of the
date immediately prior to the date of the Change of Control (assuming, for any
Awards the vesting of which is contingent on the attainment of one or more
Performance Goals, that performance had been met at the target level), and
(y) the remaining portion of the Award shall vest in accordance with the terms
of the Award, provided that if the Participant is involuntarily terminated from
service without Cause within two years following the Change of Control, then any
portion of the Participant’s Award that is not then vested shall vest in full on
the date immediately preceding the date of such termination of employment
(assuming, for any Awards the vesting of which is contingent on the attainment
of one or more Performance Goals, that performance had been met at the target
level). If applicable, each Award which is assumed by the Survivor shall be
appropriately adjusted, immediately after such Change of Control, to apply to
the number and class of securities which would have been issuable to the
Participant upon the consummation of such Change of Control had the Award been
exercised, vested or earned immediately prior to such Change of Control, and
other appropriate adjustments in the terms and conditions of the Award shall be
made.

 

(2) To the extent the Survivor does not assume an Award or issue a replacement
award as provided in clause (1), then immediately prior to the date of the
Change of Control:

 

(A)          Each Option or SAR that is then held by a Participant who is
employed by or in the service of the Company or an Affiliate shall become
immediately and fully vested, and all Options and SARs shall be cancelled on the
date of the Change of Control in exchange for a cash payment equal to the excess
of the

 

11

--------------------------------------------------------------------------------


 

Change of Control price of the Shares covered by the Option or SAR that is so
cancelled over the exercise price of such Shares under the Award. For clarity,
if such excess is $0, then the Award shall be cancelled without payment
therefor.

 

(B)         Each Award of Shares, Restricted Stock, or Restricted Stock Units,
the vesting of which is not contingent on the attainment of any Performance
Goals, shall vest in full and shall be cancelled in exchange for a cash payment
equal to the Change of Control price of the Shares covered by the Award.

 

(C)          Each Award of Shares, Restricted Stock, Restricted Stock Units,
Performance Shares or Performance Units, the vesting of which is contingent on
the attainment of any Performance Goals, shall be cancelled in exchange for a
cash payment equal to the product of (1) the value payable to the Participant
under his Award assuming that performance was met at the higher of the target
level or at the level that would be achieved as of the end of the performance
period if achievement of the goals had continued at the rate in effect as of the
date of the Change of Control, as determined by the Committee and (2) a
fraction, the numerator of which is the number of days after the first day of
the performance period on which the Change of Control occurs and the denominator
of which is the number of days in the relevant performance period.

 

(D)          All other Awards that are not vested shall vest and if an amount is
payable under such vested Award, such amount shall be paid in cash based on the
value of the Award.

 

All amounts payable under this Section 9.3(b) shall be paid in cash within
thirty (30) days following the date of the Change of Control.

 

If the value of an Award is based on the Market Value of a Share, Market Value
shall be deemed to mean the per share Change of Control price. The Committee
shall determine the per share Change of Control price paid or deemed paid in the
Change of Control transaction.

 

9.4         Related Matters. Any adjustment in Awards made pursuant to this
Section 9 shall be determined and made, if at all, by the Committee, acting in
its sole discretion, and shall include any correlative modification of terms,
including, in the case of Options and Stock Appreciation Rights, of exercise
prices, rates of vesting or exercisability, which the Committee may deem
necessary or appropriate so as to ensure that the rights of the Participants in
their respective Awards are not substantially diminished nor enlarged as a
result of the adjustment and corporate action other than as expressly
contemplated in this Section 9. No fractional Shares or other securities may be
issued or delivered pursuant to this Plan, and the Committee may determine
whether cash, other securities or other property will be paid or transferred in
lieu of any fractional Shares or other securities, or whether such fractional
Shares or other securities or any rights to fractional Shares or other
securities will be canceled, terminated or otherwise eliminated. No adjustment
of an Option or Stock Appreciation Right exercise price per share pursuant to
this Section 9 shall result in an exercise price that is less than the par value
of the Common Stock.

 

10.                              Settlement of Awards

 

10.1       In General. Awards shall be settled in accordance with their terms.

 

12

--------------------------------------------------------------------------------


 

10.2       Requirements of Law and Securities Exchanges. The granting of Awards
and the issuance of Shares in connection with an Award are subject to all
applicable laws, rules and regulations and to such approvals by any governmental
agencies or national securities exchanges as may be required. Notwithstanding
any other provision of this Plan or any Award Agreement, the Company has no
liability to deliver any Shares under this Plan or make any payment unless such
delivery or payment would comply with all applicable laws and the applicable
requirements of any securities exchange or similar entity, and unless and until
the Participant has taken all actions required by the Company in connection
therewith. The Company may impose such restrictions on any Shares issued under
the Plan as the Company determines necessary or desirable to comply with all
applicable laws, rules and regulations or the requirements of any national
securities exchanges. In addition, the Company may cause a legend or legends to
be put on any certificates representing Shares or appropriate stop-transfer
entries made with respect to book-entry Shares to make appropriate reference to
such restrictions.

 

10.3       Corporate Restrictions on Rights in Common Stock. Any Common Stock to
be issued pursuant to Awards granted under the Plan shall be subject to all
restrictions upon the transfer thereof which may be now or hereafter imposed by
the Certificate of Incorporation and the By-Laws of the Company, each as amended
and in effect from time to time. Whenever Common Stock is to be issued pursuant
to an Award, if the Committee so directs at or after the time of grant, the
Company shall be under no obligation, notwithstanding any other provision of the
Plan or the relevant Award Agreement to the contrary, to issue such shares until
such time, if ever, as the recipient of the Award (and any person who exercises
any Option or any Stock Appreciation Right settled in Shares, in whole or in
part), shall have become a party to and bound by any agreement that the
Committee shall reasonably require in its sole discretion.

 

10.4       Investment Representations. The Company shall be under no obligation
to issue any Shares covered by an Award unless the Shares to be issued pursuant
to Awards granted under the Plan have been effectively registered under the
Securities Act or the Participant to whom the Award is granted shall have made
such written representations to the Company (upon which the Company believes it
may reasonably rely) as the Company may deem necessary or appropriate for
purposes of confirming that the issuance of such shares will be exempt from the
registration requirements of that Act and any applicable state securities laws
and otherwise in compliance with all applicable laws, rules and regulations,
including but not limited to a representation that the Participant is acquiring
shares for his or her own account for the purpose of investment and not with a
view to, or for sale in connection with, the distribution of any such shares.

 

10.5        Lock-Up. Without the prior written consent of the Company or the
managing underwriter in any public offering of Shares, no Participant shall
sell, make any short sale of, loan, grant any option for the purchase of, pledge
or otherwise encumber, or otherwise dispose of, any Shares during the one
hundred eighty (180) day period commencing on the effective date of the
registration statement relating to any underwritten public offering of
securities of the Company (or such shorter period as designated by the Company
or the managing underwriter). The foregoing restrictions are intended and shall
be construed so as to preclude any Participant from engaging in any hedging or
other transaction that is designed to or reasonably could be expected to lead
to, or result in, a sale or disposition of any Shares during such period even if
such Shares are or would be disposed of by someone other than such Participant.
Such prohibited hedging or other transactions would include, without limitation,
any short sale (whether or not against the box) or any purchase, sale or grant
of any right (including without limitation any put or call option) with respect
to any Shares or with respect to any security that includes,

 

13

--------------------------------------------------------------------------------


 

relates to, or derives any significant part of its value from any Shares.
Without limiting the generality of the foregoing provisions of this
Section 10.5, if, in connection with any underwritten public offering of
securities of the Company, the managing underwriter of such offering requires
that the Company’s directors and officers enter into a lock-up agreement
containing provisions that are more restrictive than the provisions set forth in
the preceding sentence, then (a) each Participant (regardless of whether or not
such Participant has complied or complies with the provisions of clause
(b) below) shall be bound by, and shall be deemed to have agreed to, the same
lock-up terms as those to which the Company’s directors and officers are
required to adhere; and (b) at the request of the Company or such managing
underwriter, each Participant shall execute and deliver a lock-up agreement in
form and substance equivalent to that which is required to be executed by the
Company’s directors and officers.

 

10.6       Tax Withholding. Whenever the grant, exercise, vesting or payment of
an Award results in the obligation of the Company to withhold taxes, the Company
shall have the right to require the recipient to remit to the Company an amount
sufficient to satisfy federal, state, local or other withholding tax
requirements if, when, and to the extent required by law (whether so required to
secure for the Company an otherwise available tax deduction or otherwise) prior
to the delivery of any certificate or certificates (or the making of a book
entry) for such Shares. The obligations of the Company under the Plan shall be
conditional on satisfaction of all such withholding obligations and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the recipient of a Participant.
However, in such cases Participants may elect, subject to the approval of the
Committee, acting in its sole discretion, to satisfy an applicable withholding
requirement, in whole or in part, by having the Company withhold Shares not
subject to a risk of forfeiture and/or restrictions on transfer to satisfy their
tax obligations. Participants may only elect to have Shares withheld having a
Market Value on the date the tax is to be determined equal to the minimum
statutory total tax which could be imposed on the transaction. All elections
shall be irrevocable, made in writing, signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee deems appropriate.

 

10.7       Awards Not Includable for Benefits Purposes. Income recognized by a
Participant pursuant to an Award shall not be included in the determination of
benefits under any employee pension benefit plan (as such term is defined in
Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended)
or group insurance or other benefit plans applicable to the Participant that are
maintained by the Company or any Affiliate, except as may be provided under the
terms of such plans or determined by resolution of the Board.

 

11.          Reservation of Common Stock

 

The Company shall at all times during the term of the Plan and any outstanding
Awards granted hereunder reserve or otherwise keep available such number of
Shares as will be sufficient to satisfy the requirements of the Plan (if then in
effect) and such Awards and shall pay all fees and expenses necessarily incurred
by the Company in connection therewith.

 

12.          Employment and Service

 

12.1       Nothing contained in the Plan or in any Award Agreement shall confer
upon any recipient of an Award any right with respect to the continuation of his
or her employment, consulting, Board member relationship or other association
with the Company (or any Affiliate), or interfere in any way with the right of
the Company (or any Affiliate), subject to the terms of any separate employment,

 

14

--------------------------------------------------------------------------------


 

consulting or Board member agreement or provision of law or corporate articles
or by-laws to the contrary, at any time to terminate such employment, consulting
or Board member agreement or to increase or decrease, or otherwise adjust, the
other terms and conditions of the recipient’s employment, consulting, Board
member relationship or other association with the Company and its Affiliates.

 

12.2                      Unless determined otherwise by the Committee, for
purposes of the Plan and all Awards, the following rules shall apply:

 

(a)           a Participant who transfers employment between the Company and its
Affiliates, or between Affiliates, will not be considered to have terminated
employment;

 

(b)           a Participant who ceases to be a non-employee member of the Board
or a consultant because he or she becomes an employee of the Company or an
Affiliate shall not be considered to have ceased service with respect to any
Award until such Participant’s termination of employment with the Company and
its Affiliates;

 

(c)            a Participant who ceases to be employed by the Company or an
Affiliate and immediately thereafter becomes a non-employee member of the Board,
a non-employee director of an Affiliate or a consultant to the Company or any
Affiliate shall not be considered to have terminated employment until such
Participant’s service as a director of, or consultant to, the Company and its
Affiliates has ceased, except with respect to Incentive Options; and

 

(d) a Participant employed by an Affiliate will be considered to have terminated
employment when such entity ceases to be an Affiliate.

 

Military or sick leave or other bona fide leave shall not be deemed a
termination of employment or other association, provided that it does not exceed
the longer of ninety (90) days or the period during which the absent
Participant’s reemployment rights, if any, are guaranteed by statute or by
contract. To the extent consistent with applicable law, the Committee may
provide that Awards continue to vest for some or all of the period of any such
leave, or that their vesting shall be tolled during any such leave and only
recommence upon the Participant’s return from leave, if ever.

 

12.3                      Notwithstanding the foregoing, with respect to an
Award that is considered deferred compensation subject to Code Section 409A, if
a Participant’s termination of employment or service triggers the payment of
compensation under such Award, then the Participant will be deemed to have
terminated employment or service upon the Participant’s “separation from
service” within the meaning of Code Section 409A.

 

12.4                      Notwithstanding any other provision in this Plan or an
Award to the contrary, if any Participant is a “specified employee” within the
meaning of Code Section 409A as of the date of his or her “separation from
service” within the meaning of Code Section 409A, then, to the extent required
by Code Section 409A, any payment made to the Participant on account of such
separation from service shall not be made before a date that is six months after
the date of the separation from service. The aggregate amount of any payments
that would otherwise have been made to the Participant during the six months
after the date of the separation from service shall be paid to the Participant
in a lump sum on the date that is six months after the date of the separation
from service, and any remaining payments will be paid on their original
schedule.

 

15

--------------------------------------------------------------------------------


 

13.                              Unfunded Status of Plan

 

The Plan is intended to constitute an “unfunded” plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended.
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general creditor of the Company. In its sole discretion,
the Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Common Stock or payments with
respect to Awards, provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.

 

14.                             Nonexclusivity of the Plan

 

Neither the adoption of the Plan by the Board nor the submission of the Plan to
the stockholders of the Company shall be construed as creating any limitations
on the power of the Board to adopt such other incentive arrangements as it may
deem desirable, including without limitation, the granting of Nonqualified
Options other than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.

 

15.                             No Guarantee of Tax Consequences

 

Neither the Company nor any Affiliate, nor any director, officer, agent,
representative or employee of either, guarantees to any Participant or any other
person any particular tax consequences as a result of the grant of, exercise of
rights under, or payment in respect of an Award, including but not limited to
that an Option granted as an Incentive Option has or will qualify as an
“incentive stock option” within the meaning of Section 422 of the Code or that
the provisions and penalties of Section 409A of the Code, pertaining to
non-qualified plans of deferred compensation, will or will not apply.

 

16.                             Termination and Amendment of the Plan and
Outstanding Awards; Recoupment; Awards to Non-U.S. Participants

 

Subject to the limitations contained in Section 16.2 below, including
specifically the requirement of stockholder approval if applicable, the Board
may at any time terminate the Plan or make such modifications of the Plan as it
shall deem advisable.

 

16.1                      Termination or Amendment of Outstanding Awards;
Assumptions. Subject to the limitations contained in Section 16.2 below and
elsewhere in the Plan, including specifically the requirement of stockholder
approval if applicable, the Committee may at any time:

 

(a)          amend the terms of any Award theretofore granted, prospectively or
retroactively, provided that the Award as amended is consistent with the terms
of the Plan;

 

(b)           accept the cancellation of outstanding Awards or of outstanding
stock options or other equity-based compensation awards granted by another
issuer in return for the grant of new Awards for the same or a different number
of Shares and on the same or different terms and conditions (including but not
limited to the exercise price of any Option); and

 

(c)           (i) offer to buy out for a payment in cash or cash equivalents an
Award previously granted or (ii) authorize the recipient of an Award to elect to
cash out an Award previously granted, in either case at such time and based upon
such terms and conditions as the Committee shall establish.

 

16

--------------------------------------------------------------------------------


 

16.2       Limitations on Amendments, Etc. Without the approval of the Company’s
stockholders, no amendment or modification of the Plan by the Board may
(i) increase the Share limits set forth in Section 4 or Section 6.1, (ii) change
the description of the persons eligible for Awards, or (iii) effect any other
change for which stockholder approval is required by law or the rules of any
relevant stock exchange. Furthermore, stockholder approval is required for any
amendment to the provisions of Section 6.3.

 

No amendment or modification of the Plan by the Board, or of an outstanding
Award by the Committee, shall impair the rights of the recipient of any Award
outstanding on the date of such amendment or modification or such Award, as the
case may be, without the Participant’s consent; provided, however, that no such
consent shall be required if (i) the Board or Committee, as the case may be,
determines in its sole discretion and prior to the date of any Change of Control
that such amendment or alteration either is required or advisable in order for
the Company, the Plan or the Award to satisfy any law or regulation, including
without limitation the provisions of Section 409A of the Code, or to meet the
requirements of or avoid adverse financial accounting consequences under any
accounting standard, or (ii) the Board or Committee, as the case may be,
determines in its sole discretion and prior to the date of any Change of Control
that such amendment or alteration is not reasonably likely to significantly
diminish the benefits provided under the Award, or that any such diminution has
been adequately compensated.

 

16.3        Recoupment. Any Awards granted pursuant to this Plan on or after the
Amendment Approval Date, and any Common Stock issued or cash paid pursuant to
such an Award, shall be subject to any recoupment or clawback policy that may be
adopted by the Company from time to time and to any requirement of applicable
law, regulation or listing standard that requires the Company to recoup or
clawback compensation paid pursuant to such an Award.

 

16.4       Awards to Participants Outside the United States. The Committee may
modify the terms of any Award under the Plan granted to a Participant who is, at
the time of grant or during the term of the Award, resident or primarily
employed outside of the United States in any manner deemed by the Committee to
be necessary or appropriate in order that the Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States. The Committee may establish
supplements to, or amendments, restatements, or alternative versions of the Plan
for the purpose of granting and administrating any such modified Award. No such
modification, supplement, amendment, restatement or alternative version may
increase the share limits of Section 4 or Section 6.1.

 

17.          Interpretation of the Plan

 

In the event of any conflict between the provisions of this Plan and the
provisions of any applicable Award Agreement, the provisions of this Plan shall
control. Without limiting the generality of the foregoing provisions of this
Section 17, insofar as possible the provisions of the Plan and such Award
Agreement shall be construed so as to give full force and effect to all such
provisions. In the event of any conflict between the provisions of this Plan and
the provisions of any other agreement between the Company and the Participant,
the provisions of such agreement shall control except as required to fulfill the
intention that this Plan constitute an incentive stock option plan within the
meaning of Section 422 of

 

17

--------------------------------------------------------------------------------


 

the Code, but insofar as possible the provisions of the Plan and any such
agreement shall be construed so as to give full force and effect to all such
provisions. Notwithstanding any provision of this Plan or any document
pertaining to Awards granted hereunder to the contrary, this Plan shall be
construed, interpreted and administered to meet the applicable requirements of
Code Section 409A to avoid a plan failure described in Code Section 409A(a)(l).

 

18.                             Notices and Other Communications

 

Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (ii) if to the Company, at its principal place of business,
addressed to the attention of its Chief Executive Officer, or to such other
address or telecopier number, as the case may be, as the addressee may have
designated by notice to the addressor. All such notices, requests, demands and
other communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; and (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report.

 

19.                              Governing Law

 

The Plan and all Award Agreements and actions taken thereunder shall be
governed, interpreted and enforced in accordance with the laws of the State of
Delaware, without regard to the conflict of laws principles thereof.

 

18

--------------------------------------------------------------------------------